FULMER, Judge.
Robert Kahrs appeals the sentences imposed in several cases following his no contest plea to the offenses involved in those cases. He argues, and the State properly concedes, that the trial court erred in sentencing him as a youthful offender in three cases and as an adult in two other cases. We reverse.
Following his no contest plea to charges stemming from five different cases, the trial court sentenced Kahrs as a youthful offender to five years in prison on some offenses and to six years in prison for the remaining offenses committed in three different cases. The court also sentenced him as an adult to three years’ consecutive probation in two other cases. It was error for the trial court to sentence Kahrs as a youthful offender in three cases and as an adult in the remaining two cases. See Dimilta v. State, 590 So.2d 1074, 1075 (Fla. 2d DCA 1991); Kelly v. State, 739 So.2d 1164, 1165-66 (Fla. 5th DCA 1999). Furthermore, the combined sentences exceed the six-year statutory maximum permitted *158by the Youthful Offender Act. See Dimilta, 590 So.2d at 1075. Accordingly, we reverse the sentences. Because Kahrs entered a plea to all of the offenses, we remand for the trial court to permit Kahrs to withdraw his plea, or if he chooses not to, for the trial court to determine whether to sentence him as an adult without reference to the Youthful Offender Act, or to limit his sentences as provided by the Act. See Kelly, 739 So.2d at 1165.
Reversed and remanded.
BLUE, C.J., and GREEN, J., Concur.